Mr. Justice Brennan,
with whom Mr. Justice Stewart and Mr. Justice Marshall join,
dissenting.
Petitioners were enjoined from selling or distributing 127 publications determined to be obscene under the Ohio obscenity statute, Ohio Rev. Code Ann. §§ 2905.34-2905.35 (Supp. 1972). The Court of Appeals of Franklin County affirmed, and the Supreme Court of Ohio dismissed the appeal. We granted the petition for certiorari and remanded the case for further consideration in light of Miller v. California, 413 U. S. 15 (1973). 413 U. S. 911 (1973). On remand, the Supreme Court of Ohio affirmed the judgment of the Court of Appeals. 35 Ohio St. 2d 220, 301 N. E. 2d 695.
For the reasons stated in my dissent from the remand of this case, and because the present judgment was rendered after Miller, I would grant the petition and reverse the judgment.